Citation Nr: 0618393	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-11 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April and August 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran was afforded a video hearing before the 
undersigned Acting Veterans Law Judge in July 2003.  This 
matter was last before the board in February 2004 when it was 
remanded to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) and for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To demonstrate entitlement to service connection for PTSD, 
there must be medical evidence of a diagnosis of PTSD, 
credible supporting evidence of an in-service stressor, and 
medical evidence linking the diagnosis and the in-service 
stressor.  38 C.F.R. § 3.304(f).  If the stressor is not 
related to combat, it must be supported by credible 
supporting evidence, which cannot consist solely of the 
veteran's lay testimony or after-the-fact medical nexus 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997);  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Following VCAA notice in March 2004, the veteran identified 
and submitted authorization for release of private medical 
records to VA, which have not been obtained. 

Also, the veteran has been awarded disability benefits from 
the Social Security Administration (SSA), but the SSA records 
have not been obtained. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action:

1. Ensure that VCAA notification required 
by 38 U.S.C.A. §§ 5103 and 38 C.F.R. 
§ 3.1595 are complied with.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the private medical records 
authorized by the veteran for release 
(July 7, 2004, statement in support of 
claim with VA Form 21-4142 attached). 

3. Obtain the records of the Social 
Security Administration. 

4. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD.  The claims 
file must be made available for review by 
the examiner.  If PTSD is diagnosed, the 
psychiatrist is asked to comment on the 
incident documented in service that in 
July 1980 the veteran complained of low 
back pain after the he was "pinned 
between a wall and a truck" as a 
sufficient stressor to support the 
diagnosis of PTSD.  [In several 
statements, the veteran reported that in 
July 1980 he was pinned against the wall 
of a transport plane by a truck, which 
shifted in the cargo bay.]  

5. After the above has been completed, 
adjudicate the claims.  If additional 
credible supporting evidence is received 
as to any other in-service stressor, 
ensure that the evidence is reviewed by 
the VA examiner.  Also if 




there is any evidence of change in the 
veteran's service connected disabilities, 
determine whether a VA examination for 
aid and attendance is needed.  If any 
determination remains unfavorable to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


